DETAILED ACTION
This communication is responsive to Applicant’s amendment for application 16/997,252 dated 25 August 2022, responding to the 26 May 2022 Office Action provided in the rejection of claims 1-22, wherein claims 1, 3-12, and 14-22 have been amended, claims 2 and 13 have been canceled, and new claims 23-24 have been added.
The 35 U.S.C. 112(b) rejection of claims 2-11 and 13-22 as presented in the previous Office action has been withdrawn in light of Applicant’s arguments and the amendments to the claims.
Applicant’s arguments regarding the prior art rejections of claims 1, 3-4, 12, and 14-15 as presented in the previous Office action are considered moot in light of the new grounds of rejection.
Claims 1, 3-12, and 14-24 remain pending in the application and have been fully considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated 26 May 2022, 15 June 2022, and 25 August 2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Allowable Subject Matter
The prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in claims 5-11 and 16-24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (U.S. 2017/0300817) (Hereinafter King) in view of Uziel et al. (U.S. 7,870,523) (Hereinafter Uziel), and further in view of Mewhinney et al. (U.S. 2010/0275206) (Hereinafter Mewhinney – art made of record).
As per claim 1, King discloses a method of operation of a hybrid computing system including at least one digital processor and a plurality of analog processors, the method executed by the at least one digital processor (see for example King, this limitation is disclosed such that there is a hybrid computing system comprising digital processors 106 and analog processors 124; paragraphs [0151], [0200], [0216], Fig.1 and associated text), the method comprising:
receiving a first set of requirements (see for example King, this limitation is disclosed such that a problem is submitted, the problem having a number of decision variables; paragraph [0039]. The problem is received as embedded problem graph as part of a set of inputs; paragraph [0095]);
identifying a first set of analog processors in the plurality of analog processors satisfying the first set of requirements (see for example King, this limitation is disclosed such there occurs selecting of desired components for submitting a problem, components including analog processors that the problem is submitted to; paragraph [0140]).
King does not explicitly teach selecting a first virtual solver satisfying a first set of requirements, and returning a first handle to the first virtual solver.
However, Uziel discloses selecting a first virtual solver satisfying a first set of requirements (see for example Uziel, this limitation is disclosed such that a first solver (i.e. claimed “first virtual solver”) suitable for resolving a class of one or more first constraints (i.e. “satisfying a first set of requirements”) is selected; col.8 line {62} – col.9 line {23}, clm.7 and associated text); and
returning a first handle to the first virtual solver (see for example Uziel, this limitation is disclosed such that a plurality of solvers is provided, and the preferred solver is assigned to a constraint; col.11 lines {49}-{58}).
King in view of Uziel is analogous art because they are from the same field of endeavor, software problem solving.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by King by selecting and scheduling appropriate solvers as taught by Uziel because it would enhance the teaching of King with an effective means of resolving problems with an appropriate type of solver for constraints (as suggested by Uziel, see for example col.6 lines {50}-{60}).
Although King in view of Uziel discloses receiving a first set of requirements, and analog processors, King in view of Uziel does not explicitly teach the limitation wherein a first set of requirements are properties of at least one processor in a plurality of processors.
However, Mewhinney discloses the limitation wherein a first set of requirements are properties of at least one processor in a plurality of processors (see for example Mewhinney, this limitation is disclosed such that in selecting a processor from a plurality of processors, a dispatched thread has particular requirements (i.e. a first set of requirements) that are processor characteristics (i.e. processor properties) best suited for said requirements; paragraph [0004]).
King in view of Uziel is analogous art with Mewhinney because they are from the same field of endeavor, software problem solving.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by King in view Uziel by selecting a processor for its characteristics based on requirements as taught by Mewhinney because it would enhance the teaching of King n view of Uziel with an effective means of optimizing software performance for hybrid systems (as suggested by Mewhinney, see for example paragraph [0004]).
As per claim 4, King in view of Uziel, further in view of Mewhinney discloses the method of claim 1 wherein identifying a first set of analog processors in the plurality of analog processors satisfying the first set of requirements includes identifying a first set of quantum processors in a plurality of quantum processors satisfying the first set of requirements (see for example King, this limitation is disclosed such that analog processors receiving problems are quantum processors; paragraph [0001]).
Regarding claim 12, it is a system claim having similar limitations cited in claim 1.    Thus, claim 12 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 15, it is a system claim having similar limitations cited in claim 4.    Thus, claim 15 is also rejected under the same rationales as cited in the rejection of claim 4.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over King (U.S. 2017/0300817) in view of Uziel (U.S. 7,870,523),  further in view of Mewhinney (U.S. 2010/0275206), claim 3 as applied to claim 1 above, claim 14 as applied to claim 12 above, and further in view of Rungta et al. (U.S. 2020/0073739) (Hereinafter Rungta).
As per claim 3, King in view of Uziel, further in view of Mewhinney discloses the method of claim 1 (see rejection of claim 1 above), further disclosing selecting a first virtual solver satisfying the first set of requirements (see for example Uziel, this limitation is disclosed such that a first solver (i.e. claimed “first virtual solver”) suitable for resolving a class of one or more first constraints (i.e. “satisfying a first set of requirements”) is selected; col.8 line {62} – col.9 line {23}, clm.7 and associated text).
Although King in view of Uziel, further in view of Mewhinney discloses selecting a first virtual solver satisfying the first set of requirements, King in view of Uziel, further in view of Mewhinney does not explicitly teach selecting via a solver application programming interface.
	However, Rungta discloses selecting via a solver application programming interface (see for example Rungta, this limitation is disclosed such that for configurable solvers, selection of solvers is enabled with an API; paragraphs [0023]-[0024]).
King in view of Uziel, further in view of Mewhinney is analogous art with Rungta because they are from the same field of endeavor, software problem solving.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by King in view of Uziel, further in view of Mewhinney by using a solver API as taught by Rungta because it would enhance the teaching of King in view of Uziel, Mewhinney with an effective means of selecting characteristics of a system’s solution strategy (as suggested by Rungta, see for example paragraph [0024]).
Regarding claim 14, it is a system claim having similar limitations cited in claim 3.    Thus, claim 14 is also rejected under the same rationales as cited in the rejection of claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.L/            Examiner, Art Unit 2196       

/EMERSON C PUENTE/            Supervisory Patent Examiner, Art Unit 2196